Case 1:21-cr-00329-EGS Document1 Filed 04/28/21 Page 1of3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
Vv. : GRAND JURY ORIGINAL
WAYNE JAMES RUSHING, : VIOLATION:
: 18 U.S.C. § 922(g)(1)
Defendant. : (Unlawful Possession of Ammunition by a

Person Convicted of a Crime Punishable
by Imprisonment for a Term Exceeding
One Year)

22 D.C. Code § 4503(a)(1), (b)(1)
(Unlawful Possession of a Firearm by a
Person Convicted of a Crime Punishable
by Imprisonment for a Term Exceeding
One Year)

; _ FORFEITURE: 18 U.S.C. § 924(d),
: 21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about April 22, 2021, within the District of Columbia, WAYNE JAMES
RUSHING, knowing he had previously been convicted of a crime punishable by imprisonment
for a term exceeding one year, in the Superior Court for the District of Columbia, Criminal Case
No. 2013-CF2-010664, did unlawfully and knowingly receive and possess ammunition, that is,
9mm ammunition, which had been possessed, shipped and transported in and affecting interstate
and foreign commerce.

(Unlawful Possession of Ammunition by a Person Convicted of a Crime Punishable

by Imprisonment for a Term Exceeding One Year, in violation of Title 18, United States
Code, Section 922(g)(1))
Case 1:21-cr-00329-EGS Document1 Filed 04/28/21 Page 2 of 3

COUNT TWO

On or about April 22, 2021, within the District of Columbia, WAYNE JAMES
RUSHING, knowing he had previously been convicted of a crime punishable by imprisonment
for a term exceeding one year, in the Superior Court for the District of Columbia, Criminal Case
No. 2013-CF2-010664, owned, kept, and had within his possession and control, a privately made
firearm (PMF) consisting of a Polymer 80 receiver and a slide with no known manufacturer.

(Unlawful Possession of a Firearm by a Person Convicted of a Crime Punishable by

Imprisonment for a Term Exceeding One Year, in violation of Title 22, D.C. Code,

Section 4503(a)(1), (b)(1) (2001 ed.))

FORFEITURE ALLEGATION

1. Upon conviction of the offenses alleged in Counts One and/or Two of this
Indictment, the defendant shall forfeit to the United States, pursuant to Title 18, United States
Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any firearms and
ammunition involved in or used in the knowing commission of the offenses, including but not
limited to 9mm ammunition and a privately made firearm (PMF) consisting of a Polymer 80
receiver and a slide with no known manufacturer.

2. If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property that cannot be subdivided without

difficulty;
’ Case 1:21-cr-00329-EGS Document 1 Filed 04/28/21 Page 3 of 3

the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

J mg. FOREPERSON.
Attorney éf the United States in
and for the District of Columbia.
